Appeal by an employer and its insurance carrier from a decision and award made by the Workmen’s Compensation Board which allowed death benefits to the widow and infant children of a deceased employee, *710and a remarriage award to the widow. The employer was an agency of the City of Mew York engaged in operating low cost housing projects. Decedent was employed as a residential building superintendent in charge of one housing project. His duties were to supervise the maintenance and service of the buildings of the development, and he had under his charge about seventy-five maintenance men. In addition to those duties he was required to lecture at a training school for maintenance men. On June 6,1951, he conducted two lecture sessions, one in the morning and one in the afternoon without the assistance he usually had. Upon arriving home after his work was completed he collapsed, and the physician who attended him that evening found him suffering from a coronary thrombosis. He was admitted to a hospital the same night and died some nine days later. The board has found that on the day of his attack decedent was under mental and physical strain which caused the acute coronary thrombosis that ultimately led to his death. There is medical opinion in the record that decedent apparently had a pre-existing coronary disease. There is also evidence that he engaged in unusual physical exertion the night before when he lifted and shaved his father-in-law who was being treated at a hospital. The medical testimony in favor of the claimant seems to be however that such exertion did not cause the coronary thrombosis, and that it was decedent’s activities on the day of the attack that precipitated the closure of the coronary artery. We think the medical testimony was sufficient to sustain the finding of the board that decedent suffered an industrial accident (Matter of Masse v. Robinson Co., 301 N. Y. 34). Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.